AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case                                                       (NOTE: Identify Changes with Asterisks (*))
                     Sheet 1


                                        UNITED STATES DISTRICT COURT
                                                     __________ DistrictofofTennessee
                                                         Middle District     __________
                                                                            )
               UNITED STATES OF AMERICA
                                                                            )
                                                                                AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
                        Jovonte Fitzgerald                                  )   Case Number: 3:14-cr-00076-002
                                                                            )   USM Number: 22434-075
Date of Original Judgment:             1/18/2021                            )   Kyle F. Mothershead
                                       (Or Date of Last Amended Judgment)   )   Defendant’s Attorney


THE DEFENDANT:
✔ pleaded guilty to count(s)
G                              Counts 1 and 2 of the Indictment
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                  Nature of Offense                                                          Offense Ended                 Count
18 U.S.C. § 1951                 Conspiracy to Commit a Hobbs Act Robbery                                   9/26/2012                     1

18 U.S.C. § 1951                 Hobbs Act Robbery                                                          9/26/2012                     2


       The defendant is sentenced as provided in pages 2 through                8         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                       G is G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                           1/4/2019
                                                                                Date of Imposition of Judgment


                                                                                Signature of Judge
                                                                                   Waverly D. Crenshaw, Jr.               Chief US District Judge
                                                                                Name and Title of Judge
                                                                                                            6/17/2021
                                                                                Date




                 Case 3:14-cr-00076 Document 416 Filed 06/17/21 Page 1 of 9 PageID #: 2490
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 2 — Imprisonment                                                                 (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page         2     of         8
DEFENDANT: Jovonte Fitzgerald
CASE NUMBER: 3:14-cr-00076-002

                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
Counts 1 and 2: 180 months with a 76 month reduction under U.S.S.G. 5G1.3(b) for a total of 104 months, to run
concurrently with each other and concurrently with the undischarged term of imprisonment in Davidson County Criminal
Court #2012-D-3477.


✔
G       The court makes the following recommendations to the Bureau of Prisons:
        1. Drug addiction programs and counseling; 2. Mental health treatment and counseling; 3. UNICOR or other job skills
        training.



✔
G       The defendant is remanded to the custody of the United States Marshal.

G       The defendant shall surrender to the United States Marshal for this district:
        G     at                                   G       a.m.     G    p.m.       on                                     .

        G     as notified by the United States Marshal.

G       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

        G     before 2 p.m. on                                              .

        G     as notified by the United States Marshal.

        G     as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                             to

at                                                         with a certified copy of this judgment.




                                                                                                     UNITED STATES MARSHAL


                                                                            By
                                                                                                 DEPUTY UNITED STATES MARSHAL




                Case 3:14-cr-00076 Document 416 Filed 06/17/21 Page 2 of 9 PageID #: 2491
 AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                      Sheet 3 — Supervised Release                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment—Page     3       of         8
DEFENDANT: Jovonte Fitzgerald
CASE NUMBER: 3:14-cr-00076-002
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 3 years as to Counts 1 and 2, to run concurrently.




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
         G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check if applicable)
4.   ✔
     G   You   must  make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.   ✔
     G   You   must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   G   You   must  comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   G You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.




                 Case 3:14-cr-00076 Document 416 Filed 06/17/21 Page 3 of 9 PageID #: 2492
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 3A — Supervised Release
                                                                                                        Judgment—Page      4     of        8
DEFENDANT: Jovonte Fitzgerald
CASE NUMBER: 3:14-cr-00076-002

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date




                Case 3:14-cr-00076 Document 416 Filed 06/17/21 Page 4 of 9 PageID #: 2493
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 3D — Supervised Release                                                (NOTE: Identify Changes with Asterisks (*))
                                                                                               Judgment—Page        5      of         8
DEFENDANT: Jovonte Fitzgerald
CASE NUMBER: 3:14-cr-00076-002

                                        SPECIAL CONDITIONS OF SUPERVISION
  1. The defendant shall pay restitution, jointly and severally with co-defendants Jovonte Fitzgerald, Victor Jones, and
  Raymond Wilson, and with related defendant Michael D. Alexander (Docket No. 3:17-cr-00024-1), in an amount totaling
  $6,000, to Derek Odom. The victim's address will be provided to the Clerk of the Court under separate cover. Payments
  shall be submitted to the Clerk, United States District Court, 801 Broadway, Nashville, TN 37203. Restitution is due
  immediately. If the defendant is incarcerated, payment shall begin under the Bureau of Prisons Inmate Financial
  Responsibility Program. Should there be any unpaid balance when supervision commences, the defendant shall pay the
  remaining restitution at a minimum monthly rate of 10 percent of the defendant's gross monthly income. No interest shall
  accrue as long as the defendant remains in compliance with the payment schedule ordered. Pursuant to 18 U.S.C. § 3664
  (k), the defendant shall notify the court and United States Attorney of any material change in economic circumstances that
  might affect ability to pay.

  2. The defendant shall participate in a program of drug testing and substance abuse treatment which may include a 30-day
  inpatient treatment program followed by up to 90 days in a community correction center at the direction of the United
  States Probation Office. The defendant shall pay all or part of the cost for substance abuse treatment if the United States
  Probation Office determines the defendant has the financial ability to do so or has appropriate insurance coverage to pay
  for such treatment.

  3. The defendant shall participate in a mental health program as directed by the United States Probation Office. The
  defendant shall pay all or part of the cost of mental health treatment if the United States Probation Office determines the
  defendant has the financial ability to do so or has appropriate insurance coverage to pay for such treatment.

  4. The defendant shall furnish all financial records, including, without limitation, earnings records and tax returns, to the
  United States Probation Office upon request.

  5. The defendant shall not contact Derek Odom either in person, or by telephone, mail, or a third party; and the United
  States Probation Office will verify compliance.

  6. The defendant shall not be involved with gang activity, possess any gang paraphernalia or associate with any person
  affiliated with a gang.

  7. The defendant shall be required to participate in an adult education program and prove consistent effort, as determined
  by the United States Probation Office, toward obtaining a General Equivalency Diploma (GED).




                Case 3:14-cr-00076 Document 416 Filed 06/17/21 Page 5 of 9 PageID #: 2494
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties                                                         (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page        6      of          8
DEFENDANT: Jovonte Fitzgerald
CASE NUMBER: 3:14-cr-00076-002
                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                    Assessment             5HVWLWXWLRQ)LQHAVAA Assessment*JVTA AssessPHQW
TOTALS             $ 200.00               $ 6,000.00                       $                             $                        $


G The determination of restitution is deferred until                        . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                Total Loss***                        Restitution Ordered                        Priority or Percentage
 Derek Odom                                    $6,000.00                           $6,000.00




TOTALS                               $                       6,000.00         $                     6,000.00


G     Restitution amount ordered pursuant to plea agreement $

G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

✔
G     The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
      ✔ the interest requirement is waived for
      G                                                  G fine         ✔ restitution.
                                                                        G
      G the interest requirement for the         G fine          G restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.



                 Case 3:14-cr-00076 Document 416 Filed 06/17/21 Page 6 of 9 PageID #: 2495
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 6 — Schedule of Payments                                                         (NOTE: Identify Changes with Asterisks (*))
                                                                                                         Judgment — Page      7      of         8
DEFENDANT: Jovonte Fitzgerald
CASE NUMBER: 3:14-cr-00076-002

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    G Lump sum payment of $                                   due immediately, balance due

           G not later than                                       , or
           G in accordance with G C,              G D,        G   E, or   G F below; or
B    ✔ Payment to begin immediately (may be combined with
     G                                                                    G C,      G D, or G F below); or
C    G Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                         (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    G Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    ✔ Special instructions regarding the payment of criminal monetary penalties:
     G
            See Special Conditions of Supervision




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




✔ Joint and Several
G
     Case Number
     Defendant and Co-Defendant Names                                                Joint and Several                Corresponding Payee,
     (including defendant number)                          Total Amount                   Amount                          if appropriate.
     Restitution payments to be made joint
     and several with co-defendants (see
     next page)

G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
G The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
                Case 3:14-cr-00076 Document 416 Filed 06/17/21 Page 7 of 9 PageID #: 2496
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 6A — Schedule of Payments                                                (NOTE: Identify Changes with Asterisks (*))
                                                                                                Judgment — Page       8      of         8
DEFENDANT: Jovonte Fitzgerald
CASE NUMBER: 3:14-cr-00076-002

       ADDITIONAL DEFENDANTS AND CO-DEFENDANTS HELD JOINT AND SEVERAL
Case Number
Defendant and Co-Defendant Names                                                Joint and Several           Corresponding Payee,
(including defendant numbers)                              Total Amount              Amount                    if appropriate

Montrez Duncan (3:14-cr-00076-1)
                                                                    $6,000.00          $6,000.00


Victor Jones (3:14-cr-00076-3)
                                                                    $6,000.00          $6,000.00


Raymond Wilson (3:14-cr-00076-4)
                                                                    $6,000.00          $6,000.00


Michael D. Alexander
(3:17-cr-00024-1)                                                   $6,000.00          $6,000.00




                Case 3:14-cr-00076 Document 416 Filed 06/17/21 Page 8 of 9 PageID #: 2497
AO 245C (Rev. 09/19) Criminal Judgment                                                               Not for Public Disclosure
                     Sheet 8 — Reason for Amendment


DEFENDANT: Jovonte Fitzgerald
CASE NUMBER: 3:14-cr-00076-002
DISTRICT:    Middle District of Tennessee

                                                  REASON FOR AMENDMENT
                                                      (Not for Public Disclosure)

REASON FOR AMENDMENT:

G Correction of Sentence on Remand (18 U.S.C.                 G Modification of Supervision Conditions (18 U.S.C. § 3563(c) or
  3742(f)(1) and (2))                                           3583(e))
G Reduction of Sentence for Changed Circumstances             G Modification of Imposed Term of Imprisonment for Extraordinary and
   (Fed. R. Crim. P. 35(b))                                     Compelling Reasons (18 U.S.C. § 3582(c)(1))
G Correction of Sentence by Sentencing Court (Fed.            G Modification of Imposed Term of Imprisonment for Retroactive
  R.Crim. P. 35(a))                                             Amendment(s)to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
✔
G Correction of Sentence for Clerical Mistake (Fed.           ✔
                                                              G Direct Motion to District Court Pursuant to
  R.Crim. P. 36)                                                ✔ 28 U.S.C. § 2255 or
                                                                G                                   G 18 U.S.C. § 3559(c)(7)
                                                              G Modification of Restitution Order (18 U.S.C. § 3664)




                Case 3:14-cr-00076 Document 416 Filed 06/17/21 Page 9 of 9 PageID #: 2498
